UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 20, 2014 K12 Inc. (Exact name of registrant as specified in its charter) Delaware 001-33883 95-4774688 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2300 Corporate Park Drive, Herndon, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 483-7000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On March 20, 2014, K12 Inc. (the "Company") released an Academic Report covering performance at K12-managed and partner schools and addressing key issues facing the industry. The Academic Report can be found on the K12 Inc. website, www.k12.com. In addition, on March 20, 2014, the Company will be hosting an Academic Day in Herndon, Virginia. At the Company’s Academic Day, members of the Company’s senior management will meet with investors and investment professionals and make a presentation regarding the Company. Certain statements made in the Academic Report and Academic Day presentation include forward-looking statements covered by the Private Securities Litigation Reform Act of 1995. All of these forward-looking statements are based on estimates and assumptions that we believe to be reasonable, but are inherently uncertain. Factors that may cause performance at K12-managed and partner schools to differ materially from those expressed in the Academic Report and Academic Day presentation, as well as their impact on the Company’s actual results and financial conditions, include, but are not limited to, state funding levels, changing student demographics, evolving accountability, measurements of academic performance by each state, student participation in assessments, methods of instruction, number of students enrolled at the poverty level, student use of academic support programs, methods of academic data analysis, increased competition, new instructional technologies and products, regulatory developments, and general economic conditions. Forward-looking statements are identified by the use of words such as "may", "might", "should", "expect", "plan", "anticipate", "believe", "estimate", "project", "intend", "future", "potential" or "continue", and other similar expressions. These risks and uncertainties, which are described in detail in our most recent reports on Forms 10-K and 10-Q, may also include other factors which may not be known to us. Any forward-looking statement speaks only as of its date. We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise, except as required by law. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. K12 Inc. March 20, 2014 By: /s/ Howard D. Polsky Name: Howard D. Polsky Title: General Counsel and Secretary
